Title: To Alexander Hamilton from Rufus Graves, 27 July 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir,
            Walpole, 27th. July 1799.
          
          As several vacancies are probably about to be made, by the appointments of staff-officers, in my Regiment, permit me to recommend, respectfully, to your consideration, as Candidates for filling the same, Mr. Cyrus Perkins of Lyme, in this state, & Mr. Daniel Conner of Exeter—
          The former is a young gentleman of public education, of pleasing manners, of unblemished morals, of a strong mind, active & enterprising, and of an uncommonly excellent taste & genius for the Military Art—He is strongly inclined to the profession of arms, & very solicitous for the appointment of a 1st. Lieutenancy (if that should be consistent with the mode of filling up) of which I think him eminently deserving—
          No private connection or consideration influences me to this, but the known worth of the Man, and a firm conviction, that he would do honor to such an appointment, & render signal service to his country, by excelling in the military profession.
          With Mr. Daniel Conner, I am not personally acquainted; he is a young man, bred to me mercantile pursuits, & warmly recommended to me, by Mr. Oliver Peabody, our state Treasurer, and by Captain Henry Tilton, into whose Company he would probably fall. They are gentlemen—, whose recommendation I respect, and Mr. Peabody’s letter I shall take the liberty to enclose—
          With great Consideration & Respect, Sir your Obedt. Servant
          
            R Graves Lieut. Col. Commt
            16 US Regt
          
          Maj: Genl. Hamilton
        